United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2998
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

          Moises Pulido Jauregui, also known as Manuel Rivera De La Paz

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: February 5, 2016
                             Filed: February 11, 2016
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Moises Pulido Jauregui appeals after the District Court1 denied him a sentence
reduction under 18 U.S.C. § 3582(c)(2). We conclude that the court did not err in

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
denying the reduction because it could not reduce Jauregui’s sentence below his
statutory minimum sentence. See 21 U.S.C. § 841(b)(1)(A) (setting out a 10-year
statutory mandatory minimum sentence for certain offenses); U.S. Sentencing
Guidelines Manual § 1B1.10 cmt. n.1(A) (explaining that a § 3582(c)(2) reduction
is not authorized if “the amendment does not have the effect of lowering the
defendant’s applicable guideline range because of . . . a statutory mandatory minimum
term of imprisonment”); Dillon v. United States, 560 U.S. 817, 827 (2010) (stating
that § 3582(c) authorizes a district court to reduce a sentence by applying the
amended Guidelines range as if it were in effect at the time of the original sentencing,
leaving all other Guidelines determinations unaffected); United States v. Long, 757
F.3d 762, 763 (8th Cir. 2014) (standards of review), cert. denied, 135 S. Ct. 991
(2015); United States v. Peters, 524 F.3d 905, 907 (8th Cir.) (per curiam) (holding
that § 3582(c)(2) did not authorize a modification because the defendant had received
a statutory mandatory minimum sentence and the court could not address any alleged
error from the original sentencing), cert. denied, 555 U.S. 922 (2008).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-